DETAILED ACTION
The response filed on 05/25/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5, 10-13, 17, 19 and 20 are amended.
No claim(s) is/are cancelled or added.
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven Stupp (Reg. No. 54,475) on July 9 & 13, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1, 4, 10, 12 and 19, and cancel Claims 3 and 11, and add new Claims 21 and 22 as follows:

1. 	(Currently Amended) An electronic device, comprising:
a node configured to communicatively couple to an antenna; and
an interface circuit, communicatively coupled to the node, configured to communicate with a recipient electronic device, wherein the interface circuit is configured to:
receive, from the node, preference-indication information associated with the recipient electronic device, wherein the preference-indication information indicates whether the recipient electronic device prefers that the electronic device uses downlink (DL) multi-user (MU) multiple input multiple output (MIMO) transmissions when communicating with the recipient electronic device,
wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmissions, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmissions when communicating with the recipient electronic device,
wherein a change of the variable preference is based at least in part on , and
wherein the preference-indication information is conveyed by one or more reserved bits in a media access control (MAC) header as indicated by a control identifier in the MAC header; and
provide, to the node, a packet or frame intended for the recipient electronic device, wherein the packet or frame selectively specifies use of DL MU MIMO based at least in part in the preference-indication information.

3.	(Cancelled).

4.	(Currently Amended) The electronic device of claim [[3]]1, wherein the preference-indication information is conveyed in a A-control field in a high throughput (HT) control field in the MAC header.

10.	(Currently Amended) A recipient electronic device, comprising:
a node configured to communicatively couple to an antenna; and
an interface circuit, communicatively coupled to the node, configured to communicate with an electronic device, wherein the interface circuit is configured to:
determine preference-indication information associated with the recipient electronic device, wherein the preference-indication information indicates whether the recipient electronic device prefers that the electronic device use downlink (DL) multi-
wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmissions, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmissions when communicating with the recipient electronic device,
wherein a change of the variable preference is based at least in part on , and
wherein the preference-indication information is conveyed by one or more reserved bits in a media access control (MAC) header as indicated by a control identifier in the MAC header; and
provide, to the node, the preference-indication information in a packet or a frame intended for the electronic device.

11.	(Cancelled).

12.	(Currently Amended) The recipient electronic device of claim [[11]]10, wherein the preference-indication information is conveyed in a A-control field in a high throughput (HT) control field in the MAC header.


	by a recipient electronic device:
determining a trigger event;
selectively computing the preference-indication information associated with the recipient electronic device based at least in part on the trigger event, wherein the preference-indication information indicates whether the recipient electronic device prefers that an electronic device use downlink (DL) multi-user (MU) multiple input multiple output (MIMO) MIMO transmissions when communicating with the recipient electronic device, 
wherein, when the preference-indication information indicates that the recipient electronic device prefers that the electronic device uses DL MU MIMO transmissions, the preference-indication information comprises a variable preference that the electronic device uses downlink DL MU MIMO transmissions when communicating with the recipient electronic device,
wherein a change of the variable preference is based at least in part on , and
wherein the preference-indication information is conveyed by one or more reserved bits in a media access control (MAC) header as indicated by a control identifier in the MAC header; and
providing the preference-indication information in a packet or a frame intended for the electronic device.


22.	(New) The method of claim 19, wherein the preference-indication information is conveyed in an information element in a management frame.

Response to Arguments
Applicant’s arguments, see Remarks (on page 7-9), filed 05/25/2021, with respect to claims 1, 10 and 19 have been fully considered and are persuasive because Independent Claim 1, 10 and 19 are further amended with Examiner’s Amendments as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10 and 12-22 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendments as reflected set forth in above.
Claims 2, 4-9, 12-18 and 20-22 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/PETER CHEN/Primary Examiner, Art Unit 2462